                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT MICHIGAN

MALIBU MEDIA, LLC,

         Plaintiff,                                     Case No.18-cv-11577
                                                        Hon. Matthew F. Leitman
v.

TERRY HERMAN

         Defendant.


                      DEFAULT JUDGMENT AND PERMANENT
                      INJUNCTION AGAINST TERRY HERMAN

          THIS CAUSE is before the Court on Plaintiff’s Motion for Entry of

 Default Judgment Against Defendant Terry Herman (“Motion”). Having

 considered the Motion, being otherwise duly advised in the premises, and good

 cause appearing, the Court hereby

          FINDS:

     1. The address of Plaintiff is:

               30700 Russell Ranch Road, Suite 250
               Westlake Village, CA, 91362

               The name and address of Defendant is:

               Terry Herman
               11075 Pacton Drive
               Shelby Township, MI 48317

     2. This Court has jurisdiction over the subject matter of this case and the parties.
3. Venue is proper in this District.

4. The Amended Complaint states claims for direct copyright infringement, in

   violation of 17 U.S.C. § 101, and contributory copyright infringement upon

   which relief may be granted against Defendant.

5. Defendant has failed to plead or otherwise defend against Plaintiff’s Amended

   Complaint in this action.

6. A Certificate of Default was issued as to Defendant on February 21, 2019.

7. Defendant is not a minor, incompetent person or in active military service.

8. By reason of default, Defendant has admitted the truth of the allegations in

   Plaintiff’s Amended Complaint.

9. Under Count I of the Amended Complaint, Defendant is hereby found liable

   to Plaintiff for willfully committing direct copyright infringement.

10. Defendant will continue to cause Plaintiff irreparable injury. Specifically,

   there is an existing threat of continued violations of Plaintiff’s exclusive rights

   to reproduce, distribute, perform and display the 7 copyrighted works listed

   on Exhibit A (the “Works”) through Defendant’s use of the BitTorrent

   protocol to upload and download the Works between and among peer users

   without authorization from Plaintiff.

11. There will be no injury to Defendant caused by entry of a permanent

   injunction requiring Defendant to cease infringing Plaintiff’s Works.


                                        2
12. Entry of a permanent injunction against Defendant is in the public interest

   because it “preserv[es] the integrity of copyright laws which encourage

   individual effort and creativity by granting valuable enforceable rights.” DSC

   Communications Corp. v. DGI Technologies, 898 F. Supp. 1183, 1196 (N.D.

   Tex. 1995).

13. In accordance with Rule 65(d), Federal Rules of Civil Procedure, this Default

   Judgment shall be binding upon Defendant and all other persons in active

   concert or participation with Defendant who receives actual notice of this

   Default Judgment.

14. Plaintiff has submitted a Declaration demonstrating that Plaintiff expended a

   total of $764.25 in costs, which amount this Court finds reasonable.

   Based on the foregoing findings, it is:

   ORDERED AND ADJUDGED that Defendant Terry Herman:

a) shall pay to Plaintiff the sum of $10,500.00 in statutory damages, as

   authorized under 17 U.S.C. § 504(c)(1), and $764.25 for costs, as authorized

   under 17 U.S.C. § 505, making a total of $11,264.25, for which let execution

   issue forthwith;

b) shall pay to Plaintiff post-judgment interest at the current legal rate allowed

   and accruing under 28 U.S.C. § 1961 as of the date of this Default Judgment

   until the date of its satisfaction;


                                         3
  c) be and hereby is enjoined from directly, contributorily or indirectly infringing

     Plaintiff’s rights under federal or state law in the Works, including, without

     limitation, by using the internet, BitTorrent or any other online media

     distribution system to reproduce (e.g., download) or distribute the Works, or

     to make the Works available for distribution to the public, except pursuant to

     a lawful license or with the express authority or Plaintiff;

  d) Be and is hereby ordered to destroy all copies of Plaintiff’s works that the

     Defendant Terry Herman has downloaded onto any computer hard drive or

     server without Plaintiff’s authorization, and shall destroy all copies of the

     Works transferred onto any physical medium or device in Defendant Terry

     Herman’s possession, custody, or control; and,

  e) The Court shall retain jurisdiction over this action for six months or until the

     judgment is satisfied to entertain such further proceedings supplementary and

     to enter such further orders as may be necessary or appropriate to implement

     and enforce the provisions of this Default Judgment.


                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: May 28, 2019




                                         4
I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on May 28, 2019, by electronic means and/or ordinary mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9764




                                         5
